OPINION — AG — ** FUNDS DEPOSITED — COURT CLERK ** INTERESTS COLLECTED ON MONIES DEPOSITED TO THE OFFICIAL COUNTY DEPOSITORY ESTABLISHED AT 19 O.S. 691 [19-691], PURSUANT TO THE PROVISIONS OF 19 O.S. 682 [19-682], IS TO BE CREDITED TO THE GENERAL OR CONTINGENCY FUND OF THE COUNTY, EXCEPT THAT IN CIVIL CASES, ALL INTERESTS EARNED ON FUNDS, OTHER THAN COURT COSTS, DEPOSITED IN COURT BY LITIGANTS, IS TO BE DEPOSITED OF AS THE COURT ORDERS. (COUNTY TREASURERS, COUNTY OFFICERS, INTEREST ON COUNTY FUNDS AND OFFICIAL DEPOSITORY) CITE: 19 O.S. 681 [19-681], 19 O.S. 682 [19-682] (NEAL LEADER)